Citation Nr: 1125851	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO. 05-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from November 10, 2003, to October 2, 2009.

2. Entitlement to an initial rating in excess of 70 percent for PTSD for the period from October 3, 2009, forward.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The RO granted entitlement to service connection for PTSD, effective from November 10, 2003, and assigned an initial rating of 30 percent. The Veteran appealed the initial rating, which has been increased to 50 percent for the period from November 10, 2003, to October 2, 2009, and 70 percent for the period from October 3, 2009, forward. The Veteran has continued his appeal for still-higher initial ratings. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a November 2006 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand in August 2007 and a Board decision in August 2008.

In May 2009, the Court of Appeals for Veterans Claims vacated the Board's August 2008 decision as to a higher initial rating for PTSD and remanded the claim to the Board based on a Joint Motion for Partial Remand (Joint Motion).

The Veteran has been granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period from October 3, 2009, forward. He was notified of this decision by a letter dated September 3, 2010, and has until one year after the date of that letter to appeal the effective date assigned. See 38 U.S.C.A. § 7105.

Even though a TDIU has been awarded, the Veteran is still entitled to fair adjudication of his claim for an initial rating in excess of 70 percent for PTSD from October 3, 2009, forward. See, e.g., Colayong v. West, 12 Vet. App. 524 (1999).


FINDINGS OF FACT

1. For the period from November 10, 2003, to October 2, 2009, certain of the criteria for the next higher rating of 70 percent rating for PTSD are approximated, such as suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2. For the full pendency of the Veteran's claim for a higher initial rating he has been oriented to person, place, time, and circumstances; has communicated adequately; has described intermittent but not persistent incidents of auditory or other hallucinations; has dressed casually and been adequately groomed; has functioned without any grossly inappropriate behavior; has had no occasion of presenting a danger of hurting himself self or others; has been able to take care of himself; and has not displayed symptoms such as memory loss for names of close relatives, or his own occupation or own name. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no higher, for PTSD for the period from November 10, 2003, to October 2, 2009, are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for an initial disability rating in excess of 70 percent for PTSD for the period from October 3, 2009, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the May 2009 Joint Motion issued in this appeal, the parties agreed that the Veteran must be afforded a new VA examination in light of indications that his PTSD symptoms may have worsened, and agreed that the Board must consider whether separate staged ratings based on different levels of disability over time are appropriate in this matter. In this decision the Board finds that the two new VA examinations provided in October 2009 and January 2011, since the time of the May 2009 Joint Motion, are adequate for the purpose of rating the Veteran's service-connected PTSD. The Board further finds that the criteria for a rating of 70 percent, but not 100 percent, are met or approximated for the full pendency of the Veteran's appealed claim, so that a higher rating of 70 percent is warranted for the period from November 10, 2003, to October 2, 2009, but that a higher staged initial rating of 100 percent is not warranted for any applicable rating period.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

With the grant of service connection for PTSD in February 2005 the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice had been fulfilled. Thus no further VCAA notice was required with respect to the claim upon receipt of a notice of disagreement, received in March 2005, with the initial rating of 30 percent. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

Nevertheless, in May 2010, the RO provided the Veteran with VCAA notice as to the information and evidence required to substantiate his claim for a higher initial rating for PTSD, his and the RO's roles in obtaining the information and evidence to substantiate his claim for a higher initial rating, and the manner by which disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). Any perceived defect in timing of this notice is harmless, non-prejudicial error because the claim was readjudicated in a supplement statement of the case issued in March 2011. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO/AMC has obtained the Veteran's private and VA treatment records, Social Security Administration (SSA) disability benefits record, and records of the Veteran's former employer. Additionally, the RO/AMC provided VA examinations, most recently in October 2009 and January 2011. The VA examination reports are based on a review of the claims file, history as provided by the Veteran, and detailed psychiatric examinations of the Veteran. The examinations include adequate reasoning for the opinions provided and sufficient findings for rating the Veteran's service-connected psychiatric disability under the applicable rating criteria.

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process with respect to his claim for a higher initial rating, and accorded the Veteran a fair opportunity to prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 50 percent rating for PTSD will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. 

A 100 percent rating for PTSD is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in recent years. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In a February 2005 RO rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent rating. 

The medical record reflects a range of severity of the Veteran's PTSD symptoms and are not consistent in their depiction of the Veteran's level of disability. 

For instance, a report of a February 2004 VA examination indicates that the Veteran did not report symptoms sufficient for a PTSD diagnosis and the Veteran was noted to have a GAF of 80. The examiner commented that the Veteran held a job for 31 years and his relationship problems stemmed from other sources. However, the examiner stated that if the Veteran's disorder deteriorated, his PTSD may become more prominent to warrant a PTSD diagnosis and treatment. Similarly at VA treatment in April 2004 the Veteran was found to have an adjustment disorder with mixed features, as a result of geographical relocation from Wisconsin to Mississippi, and a GAF of 80 was assigned.

By contrast, VA treatment notes dated in May 2004 show that the Veteran reported experiencing auditory hallucinations, such as hearing a sound like a shovel being scraped on concrete in his garage when no one was there. He attributed the noise to spirits or ghosts and expressed belief in such paranormal phenomena. He indicated that he thought of doing harm to himself, such as when he saw a pen, knife, or gun he had the thought of inflicting pain on himself. On mental status examination treating clinicians indicated that the Veteran had suicidal ideation, homicidal ideation and hallucinations. He recounted embarrassing incidents of over-reacting to noise during his employment or to fireworks and thunder. A treating clinician noted an unusual affect in that he smiled almost continually regardless of the topic of conversation. His facial expression was also unusual in that his eyes were wide open most of the time and seldom seemed relaxed or natural. Global assessment of functioning was evaluated as 55. Certain of the Veteran's statements regarding others required referral to VA Police Services. The Veteran declined to consider residential treatment because he did not believe that his condition was serious enough to warrant such treatment. He was prescribed psychiatric medications. The observations and findings above were undersigned by a psychology resident and a VA staff psychologist.

Social Security Administration (SSA) records pertaining to the Veteran's PTSD include an August 2004 mental health evaluation in August 2004, which indicates that the Veteran was diagnosed with a single episode of major depression that was moderate along with PTSD features. The Veteran was also noted to have cannabis dependence. The examiner noted mild psychomotor retardation and unusual affect of superficial smiles to hide depressive symptoms. He concluded that the Veteran would have difficulty competing in the workplace in his current mental state. The Veteran was noted to socialize very little, and to be lonely and depressed. The examiner found that there was risk for regression and some suicide risk. 

At Vet Center treatment in September 2004 the Veteran endorsed nightmares, depression, suicidal ideation, flashbacks, paranoid thoughts, problems concentrating, isolation, emotional numbness and mild auditory hallucinations. The treating clinician assessed the Veteran's judgment and insight as fair and his affect as restricted and depressed. The Veteran reported his symptoms as increasing.

VA treatment records from December 2004 reflect that the Veteran was diagnosed with an adjustment disorder as a result of moving from Wisconsin to Mississippi. Appearance, speech, mood, and affect were within normal limits and the Veteran denied any suicide thoughts or hallucinations. The examiner assessed a GAF of 55. 

At Vet Center treatment in January 2005 the Veteran discussed anxiety over his health. He discussed reexperiencing traumas from Vietnam through nightmares, dreams reflecting powerlessness, and embarrassment associated with over-reaction.

At a May 2005 VA PTSD examination the Veteran reported having flashbacks and nightmares about his combat experiences in Vietnam. His stated symptoms included insomnia, avoidance of crowds, depressed mood and outlook, solitary preferences, and feelings of guilt. He reported the nightmares occurred approximately four times a week, while the other symptoms occurred on a daily basis. The Veteran's appearance and memory were found to be normal. However, the examiner noted that the Veteran had a guarded affect and slow, deliberate speech. There was no evidence of psychosis. The examiner diagnosed PTSD and assigned a GAF score of 65 to reflect moderate impairment in social and industrial functioning. The examiner asserted that the Veteran had moderate deficits in psychosocial and industrial functioning that would render the Veteran unemployable unless he was placed in a structured supportive work environment that could directly address his emotional and physical needs and offer psychosocial support. 

Private medical records from S. Raza, MD, reflect treatment for PTSD. A November 2004 treatment note shows that the Veteran did not report experiencing any hallucinations or homicidal ideation. Dr. Raza diagnosed the Veteran with major depression and PTSD. In April 2005 Dr. Raza, then practicing at the Mississippi Neuroscience Center, asserted that he Veteran had been under his care since August 2004. He noted that the Veteran had a long-standing history of PTSD stemming from his experiences as a combat soldier in Vietnam. He noted that the Veteran now also had major depression. The Veteran's treatment was noted to include outpatient psychotherapy and medication. Dr. Raza asserted that despite adequate treatment the Veteran continued to have significant symptoms, and that he believed the Veteran was permanently disabled requiring long-term chronic treatment for his condition. Dr. Raza also submitted a June 2006 letter stating that due to the Veteran's deteriorating disorder it was necessary to increase his medication. 

The Veteran submitted a letter dated October 2005 from his friend regarding the friend's observations of the Veteran's mental disorder. His friend stated that at a school reunion the Veteran expressed his anger about his horrific experiences in Vietnam and treatment while in the Army. His friend also noted that he served as a combat medic in Vietnam and was personally familiar with PTSD. He opined that the Veteran had severe PTSD. 

VA treatment notes from 2006 show regular counseling visits. The treatment notes primarily address the Veteran's experiences of grief after the death of his spouse and mother. He reported experiencing increased depression and anxiety. 

At his November 2006 Travel Board hearing the Veteran reported experiencing nightmares, flashbacks, and discomfort on hearing noises. He felt isolated and angry because of his disorder. He stated that he does not like to leave his house. He asserted that his physician told him his PTSD had increased in severity. 

At a VA examination in October 2009, the Veteran was noted to be single and currently living alone. By history he was not working and had last worked in the year 2000 at a factory/machine shop, and retired after 30 years of employment. He reported problems with sleep initiation and nightmares. He was hypervigilant and struggled with paranoia. He struggled with irritability and anger and had frequent mood swings. 

On mental status examination it was noted that the Veteran was wearing combat shoes and uniform. At times he was anxious. He had goal-directed speech, was preoccupied with his VA disability, and had restricted affect. His mood was angry. He reported no suicidal or homicidal ideas, or auditory or visual hallucinations. He reported paranoid thoughts. He had no grandiosity. He was alert and oriented times 3. His concentration and recent memory were good. Judgment and insight were fair to good. The diagnosis was PTSD, severe. Global assessment of functioning was evaluated as 40.

The October 2009 VA examiner opined that the Veteran was able to manage VA benefits. The examiner found that the Veteran was not employable as a full-time employee, and that it would be very difficult for the Veteran to gain full employment given his psychiatric and medical condition. The examiner further opined that the Veteran's PTSD was preventing him from engaging in active employment activities. With regard to sedentary employment activities, the examiner found the question very difficult, but offered to guess or speculate that it would be very difficult for the Veteran, with his PTSD and longstanding unemployment, and chronic dependency on disability income, to be capable or motivated in considering sedentary employment activities.

A November 2009 letter from Dr. Raza states that the Veteran had major depressive disorder and PTSD. Dr. Raza opined that the Veteran's mental condition as a result of this disorder was severely impairing and that the Veteran was unable to maintain employment.

At VA treatment in April 2010, the Veteran was alert and oriented times 4. He was clean and cooperative. His mood was stable. His affect was appropriate. He did not have looseness of associations, flight of ideas or evidence of hallucinations. He denied any suicidal or homicidal ideations. His medications were reviewed and no changes were pending.

Treatment records received from Dr. Raza reveal that the Veteran has been under his care since August 4, 2004, for PTSD. In April 2004 the Veteran was assessed with a GAF of 50, with the highest GAF in the past year being 50. The diagnoses were major depression and PTSD. He was prescribed psychiatric medication. He saw Dr. Raza periodically for supportive psychotherapy and medications, but without detailed findings indicated, through January 2010. In July 2010 it was indicated that the Veteran had severe fatigue, that his mood was "so-so," seeming anxious, that he was staying to himself and was withdrawn, and that he felt hopelessness and worthlessness. He was having nightmares every now and then but was feeling "a lot better."  He reported avoiding certain people and crowds. 

At VA treatment in October 2010 the Veteran was alert, oriented times 4 and stable. He was clean and cooperative. His mood was good and his affect was appropriate. He did not have looseness of associations, flight of ideas or evidence of hallucinations. He did not have observed medication side effects. His medications were reviewed and no changes were pending.

On mental status examination at a VA examination in January 2011, the Veteran was casually dressed in Army fatigues and combat boots. He was fairly loud and came across as belligerent during the interview at times. He was alert and oriented to person, place, date and situation. When asked to describe his mood he said "it is not too good."  His affect was restricted. He denied suicidal ideation  He described auditory hallucinations and said at times he hears children playing on his deck when they are not there. He also said he experienced visual hallucinations at times. He stated that he sees ghosts. He stated that he felt paranoid. There was no overt evidence of psychoses. He correctly subtracted 3 from 20 and made no mistakes with serial 3s. He correctly subtracted 7 from 100. He performed serial 7s at a very slow rate, and the examiner did not continue past the first two (93, 86). He correctly spelled the word world forwards. He stated that he could not spell the word world backwards and did not attempt to do so. He had 3/3 immediate object recall and 2/3 delayed object recall. He had problems interpreting proverbs. When asked what he would do if he found a stamped and addressed envelope on the ground that someone had accidently dropped he said he would probably do nothing and leave it there. When asked what he would do if he smelled burning smoke in a theater he said he would probably look for the exit. His insight and judgment were evaluated as intact. The examiner found no overt evidence of any cognitive defects. The diagnosis was PTSD and a GAF of score of 55 was assigned. 

The January 2011 VA examiner stated that the Veteran continued to experience recurrent and intrusive distressing recollections of experiences he had in Vietnam. Hyperarousal symptoms included insomnia, hypervigilance, irritability, and impaired concentration. The Veteran preferred not to talk about Vietnam and preferred to be alone. He had a restricted affect and had struggled with a sense of a foreshortened future. The examiner opined that the Veteran's PTSD did not prevent him from being able to engage in physical and sedentary forms of employment. A Global Assessment of Functioning of 55 was assigned, indicating moderate impairment in social and industrial functioning. The Veteran's prognosis for improvement and/or stabilization was found to be guarded. The Veteran was found competent to manage his own financial affairs without assistance.

At VA mental health clinic treatment in February 2011, the Veteran was alert, oriented times 4 and stable. He was clean and cooperative. His mood was good and his affect was appropriate. He did not have looseness of associations, flight of ideas, or evidence of hallucinations. He did not have observed medication side effects. His medications were reviewed and no changes were pending.

In March 2011 the Veteran indicated by checked box in response to a March 2011 supplemental statement of the case that he had no other information or evidence to submit, and requested that his case be returned to the Board for further appellate consideration as soon as possible.

The evidence as to the level of the Veteran's PTSD symptomatology for the period from November 10, 2003, to October 2, 2009, is inconsistent as to level of symptomatology. The treatment records reflecting the higher levels of symptomatology approximate the criteria for a 70 percent rating. VA treatment notes dated in May 2004 show that the Veteran reported experiencing hallucinations, homicidal and suicidal ideation, and thoughts of self-mutilation, and the examiner noted an unusual affect. 

At an SSA mental health evaluation in August 2004 the examiner noted mild psychomotor retardation and unusual affect of superficial smiles to hide depressive symptoms. He concluded that the Veteran would have difficulty competing in the workplace in his current mental state. At Vet Center treatment in September 2004 the Veteran endorsed nightmares, depression, suicidal ideation, flashbacks, paranoid thoughts, problems concentrating, isolation, emotional numbness, mild auditory hallucinations, restricted affect and depression, and the Veteran reported his symptoms as increasing. At a May 2005 VA PTSD examination the Veteran reported having flashbacks and nightmares about his combat experiences in Vietnam, and his symptoms included insomnia, avoidance of crowds, depressed mood and outlook, solitary preferences, feelings of guilt, and nightmares occurring approximately four times a week. The examiner noted that the Veteran had a guarded affect and slow, deliberate speech. 

These types of instances of symptoms approximating the criteria for a 70 percent rating have persisted through October 2009. Consistent with the severity of many of the above-described symptoms, at the October 3, 2009, VA examination Global Assessment of Functioning was evaluated as 40. For the period from November 10, 2003, to October 2, 2009, certain of the criteria for the next higher rating of 70 percent rating are approximated, such as suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships. Accordingly, after affording the benefit of the doubt in favor of the veteran, the Board finds that a higher initial rating of 70 percent, rather than the currently assigned 50 percent, is warranted for the period from November 10, 2003, through October 2, 2009. 

Notwithstanding the GAF of 40 assigned at the October 3, 2009, VA examination, for no period during the pendency of the Veteran's claim have the criteria for a 100 percent rating for PTSD been met or approximated; upon review of the specific symptoms shown by medical evidence and history, the criteria for a 70 percent rating are better approximated. See 38 C.F.R. § 4.7. There has been no period of gross impairment in thought processes or communication. The Veteran has been oriented to person, place, time, and circumstances and has comminuted adequately and been found to be competent in handling VA funds. The Veteran has not been found to display persistent delusions or hallucinations. Although he has described some incidents of auditory or other hallucinations, such as hearing children playing on his deck when no one was there or seeing ghosts, on many occasions of treatment and examination the Veteran has denied or displayed no evidence of auditory or visual hallucinations, to include at the recent appointments of VA treatment. Thus, such symptoms have not been persistent and do not approximate the criteria for a 100 percent rating. 

The Veteran has not displayed gross inappropriate behavior; he has dressed casually, been adequately groomed, and has come across on occasion as belligerent but still has functioned adequately to facilitate VA examinations and other treatment without any grossly inappropriate incidents. The Veteran has had no occasion of presenting danger of hurting himself self or others and thus has not persistently presented any such danger. There is no evidence of occasional inability to perform activities of daily living; he lives alone with no evidence of any occasions of being unable to take care of himself, and he has been groomed and dressed appropriately and has arrived for required appointments of treatment and examination. He has been oriented to person, time, place, and circumstance, so that it cannot be said that he is disorientated to time or place. He has displayed problems with subtracting serial 7s or interpreting proverbs, but at no time has displayed symptoms such as memory loss for names of close relatives, or his own occupation or own name. Treatment and examination reports reflect that he is able to relate family, medical, and occupational history effectively. Consequently, the Board finds that for no period during the pendency of the Veteran's claim is a staged rating of 100 percent warranted. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

As discussed directly above, the criteria for a 100 percent rating for PTSD have not been met or approximated for any period from November 10, 2003, forward. Thus, a higher staged initial rating of 100 percent for PTSD is not warranted for any period during the pendency of the Veteran's claim. Fenderson v. West, 12 Vet. App. 119 (1999). As the preponderance of the evidence is against a rating in excess of 70 percent for the full initial rating period, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal. See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 115 (2008). The symptoms of the Veteran's PTSD are adequately contemplated by the criteria set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411, for rating of PTSD. The symptoms have included restricted affect, suicidal ideation, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, anxiety and depression, impaired abstract thinking, difficulties in motivation and mood, and other symptoms included in the rating criteria, with no exceptional or unusual factors or symptoms as would render application of the schedular criteria impractical. Accordingly, referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. at 111. 



      (CONTINUED ON NEXT PAGE)






ORDER

A higher initial disability rating of 70 percent for PTSD for the period from November 10, 2003, to October 2, 2009, is granted.

An initial disability rating in excess of 70 percent for PTSD is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


